          Case 1:19-cv-11349-AJN Document 10 Filed 04/22/20 Page 1 of 1

    4/22/20 OF DARRYN G. SOLOTOFF
LAW OFFICE                                                              100 Quentin Roosevelt Boulevard
                                                                                               Suite 208
ATTORNEYS AT LAW                                                           Garden City, New York 11530
                                                                                         T 516-695-0052
                                                                                         F 516-706-4692




                                              April 17, 2020


                                           The Initial Pretrial Conference in this matter
VIA ECF                                    is hereby adjourned to June 12, 2020 at 3:45 P.M.
Hon. Judge Alison J. Nathan
United States District Court               If Defendant has not responded within thirty days, Plaintiff is
Southern District of New York              ordered to move for default judgment pursuant to the
                                           Undersigned's Individual Practices in Civil Cases.
40 Foley Square
New York, New York 10007

                       Re:    Matzura v. Rebecca Minkoff, LLC
                              Case No.: 1:19-cv-11349-AJN

Dear Judge Nathan:

        This firm is counsel to Plaintiff Steven Matzura (“Plaintiff”) in the above-
referenced matter. Plaintiff writes in reference to Your Honor’s Individual Rules of
Practice 1(D) governing adjournment of initial pretrial conferences. On December 20,
2019, Your Honor issued an Order (Dk# 5) directing in part for the parties to submit a
proposed case management plan and joint status letter by April 24, 2020, in advance of
the Initial Conference, scheduled for May 1, 2020. Defendants have failed to appear. On
January 22, 2020 (Dk#6), Plaintiff filed the Affidavit of Service, noting service was
perfected on January 16, 2020 on the Secretary of State. Defendants requirement to
submit a responsive pleading was due no later than February 6, 2020.

        Plaintiff respectfully requests an adjournment of the Initial Pretrial Conference.
This is Plaintiff’s first request for an adjournment. Plaintiffs’ counsel intends to send via
priority mail, the docket and a copy of the Complaint informing defendant of the
potential for default. Plaintiff requests an adjournment to the following dates in order to
determine whether defendant intends to respond: the afternoons of June 5, 2020, June 12,
2020 or June 19, 2020, or a date convenient to the Court. If defendant has not responded
within thirty (30) days, plaintiff will submit a request for a certificate of default.

       Thank you for your kind consideration of this request.

                                              Respectfully submitted,

                                              /s/ Darryn G. Solotoff, Esq
DS/emm

                              4/22/20
